UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52601 BIO-AMD, INC. (Exact name of registrant as specified in its charter) Nevada 20-5242826 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3rd Floor, 14 South Molton Street, London, UK W1K 5QP (Address of principal executive offices) + 44 (0) 8445 861910 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 44,525,966 shares of the issuer’s common stock outstanding as of August 2nd, 2012. Table of Contents BIO-AMD, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 36 SIGNATURES 37 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PAGE Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Operations for the three and six month periods ended June 30, 2012 and June 30, 2011 (unaudited) and the period from March 10, 2006 (date of inception) to June 30, 2012 (unaudited) 5 Condensed Consolidated Statement of Equity for the period from March 10, 2006 (date of inception) through June 30, 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the six month periods ended June 30, 2012 and June 30, 2011 (unaudited) and for the period from March 10, 2006 (date of inception) to June 30, 2012 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 3 Table of Contents Bio-AMD, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses Value added tax and other receivables Total Current Assets Property and equipment, net Security deposits and other assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Taxation and social security Total Current Liabilities Total Liabilities Commitments and contingencies - - Equity: Bio-AMD, Inc. Stockholders' Equity: Common stock, $0.001 par value, 500,000,000 shares authorized, 44,525,966 shares issued and outstanding at June 30 2012, and December 31, 2011 Additional Paid-in Capital Accumulated other comprehensive income (loss) - foreign currency translation adjustment ) ) Deficit accumulated during development stage ) ) Total Bio-AMD, Inc. Stockholders' Equity Non-Controlling Interest ) ) Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents Bio-AMD, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period from March 10, 2006 For the three months For the six months (date of inception) through ended June 30, ended June 30, June 30, Revenue $
